Citation Nr: 0930220	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-21 550 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a bilateral hearing 
loss disability. 

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from March 1990 to March 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The appellant  provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing held in March 
2005.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disability was not manifest in service and 
is not attributable to service.  

2.  Any in-service bilateral foot problems were resolved.  

3.  A chronic bilateral foot disability is not attributable 
to service.  

4.  Any in service right knee problems were resolved.  

5.  A right knee disability is not attributable to service 
nor was arthritis manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  

6.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service nor was an organic 
disease of the nervous system manifested to a degree of 10 
percent disabling or more within one year after separation 
from service.  

7.  PTSD was not manifest in service and is not attributable 
to service.  

8.  The appellant did not engage in combat.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A right knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in November 2001, February 2002 and January 2008.  The 
Board notes that the appellant was given notice regarding 
claims involving personal trauma in the January 2008 letter.  
While the letters provided adequate notice with respect to 
the evidence necessary to establish entitlement to service 
connection, they did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was granted notice of the 
latter two elements in May 2008.  Although the appellant 
received inadequate preadjudicatory notice, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and provided reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Factual Findings 

Service treatment records show that the appellant's 
enlistment examination of October 1989 revealed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
5
5
LEFT
0
0
0
0
5

In March 1990, the appellant was seen for right knee 
complaints of two weeks duration and bilateral foot pain of 
two and a half weeks duration.  The appellant was seen for 
complaints of the right great toe in April 1990.  There was 
positive redness, edema and tenderness of the right great 
toe.  Ingrown toenail was diagnosed. At that time, the 
appellant complained of painful big toe left foot of one week 
duration.  Mild abduct hallux left was noted.  In June 1990, 
the appellant complained of left foot/great toe pain of four 
weeks duration.  Rule out ingrown toenail was diagnosed.  

Emotional problems were noted in June 1996.  Dysesthesias in 
the upper and lower extremities was assessed in January 1997.  
In April 1997, depression with no suicidal risk was assessed.  
It was noted the plantar dorsiflexion of the feet revealed 
the appellant had some give way weakness with dorsiflexion of 
the feet and great toes bilaterally.  Plantar flexion was 
strong.  Depressed mood, social and work stressors were noted 
in May 1997.  A history of recurrent knee swelling and pain 
was reported in November 2000.  There was some mild medial 
joint space narrowing of the right knee present with no 
distinct osseous process identified.  

The appellant was afforded a VA compensation and pension 
examination for the feet in January 2002.  During this 
examination, the appellant was seen for left great toe 
numbness.  She reported she had an ingrown toenail operated 
on several times while on active duty.  The appellant 
reported she no longer had problems with ingrown toenails but 
the left great toe swelled.  Left great toe numbness was 
assessed.  Unremarkable left foot and no significant 
degenerative joint disease was shown at that time.  
Examination of the right knee in September 2002 revealed the 
knee was essentially within normal limits.  

The appellant was afforded a VA compensation and pension 
examination for mental disorders in November 2002.  The 
appellant's C-file was not reviewed.  It was noted that the 
appellant described symptoms of depression that started in 
service and that she thought the depression started as a 
result of how the military disrupted her home life.  The 
examiner noted that symptoms of depression started when the 
appellant was in Desert Storm, and the stresses of life there 
and being away from her family.  Major depression was 
diagnosed and a GAF score of 47 was assigned.  

In another VA compensation and pension examination that 
month, the appellant reported exposure to loud noise, such as 
gun, tank and artillery fire, in service.  The appellant 
reported experiencing hearing difficulty approximately from 
1993 and that it has gradually gotten worse.  Diagnostic and 
clinical test were not performed.  Hearing loss, bilaterally, 
most likely secondary to loud noise exposure during service 
was diagnosed.  In a November 2002 Gulf War examination, 
right knee pain was diagnosed as chronic syovitis and 
depression since 1991 was diagnosed.  

In a December 2002 examination, bilateral hearing loss was 
diagnosed.  Right knee pain since 1990 and impression of 
chronic synovitis, mild to moderate was also diagnosed.  It 
was noted that morbid obesity of the appellant obviously 
affects the knees.  Pain in the right knee could possibly be 
secondary to exogenous obesity as further diagnosed.  Major 
depression with a GAF of 47 was diagnosed.  

In August 2003, the appellant reported that she tends to 
isolate herself, is slow to make friends and has difficulty 
concentrating.  Depressed mood or inability to experience 
pleasure that has resulted in impaired function for at least 
two weeks was noted.  PTSD by history was reported in August 
2003.  

An October 2003 examination showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
       
20
15
X
15
LEFT
15
20
15
X
20

At her March 2005 hearing, the appellant reported that she 
had a toenail problem in service and that she had ingrown 
toenail surgery while in service.  She has reported continued 
problems with her feet since.  The appellant also reported 
having problems with running during basic training and 
complaining of feet problems.  She reported that she was 
prescribed inserts.  She reported right knee swelling while 
in basic training and that she was told it was possible onset 
of arthritis.  She reported left great toe numbness since 
service.  The appellant reported that she first noticed that 
she had a psychiatric problem when she returned home from 
service.  She reported having marital problems and being very 
distant, so she decided to see a psychiatrist.  She reported 
that she was treated with medication around 1995.  The 
appellant further reported that she believed that her hearing 
loss stemmed from exposure to a lot of loud noise and being a 
cook in service.  She reported being around flying jets and 
different kinds of fans in the kitchen.  

In May 2005, the appellant's brother submitted a statement 
maintaining that after the appellant returned home from 
service she was not the happy sister he remembered before she 
left home to join the service.  He noted that when the 
appellant returned home from service she went to counseling 
to save her marriage.  In a separate May 2005 statement, the 
appellant's father maintained the same.  The appellant's 
mother maintained that the appellant was placed under a lot 
of mental stress when she was told that her husband cheated 
on her before being deployed.  She stated that the appellant 
and her husband went to counseling.  She further stated that 
the appellant had swollen knee problems and complained of 
numbness from her waist to her feet. 

In the October 2006 VA compensation and pension examination, 
the examiner noted that he found no medical records during 
the appellant's service indicating injury, complaints, or 
treatment of a right knee or bilateral foot condition causing 
pain due to weight bearing, running, jumping, walking or 
standing.  He noted that the first record of right knee 
involvement was in January 1992 when the appellant was 
injured in a motor vehicle accident.  She was examined for 
pain in the right leg centered at the patella.  He noted that 
the appellant's original claim in October 2001 listed 
multiple conditions but not a knee condition.  The examiner 
noted that he found no medical reports of a definite 
diagnosis for flat painful feet.  The appellant complained of 
right knee pain.  She reported it occurred while she was in 
basic training in approximately 1990.  She reported she 
injured her right knee and developed foot pain.  The 
appellant also reported that during basic training she 
developed a slow progressive onset of bilateral foot pain and 
that when she complained she was told that she had flat feet 
and required arch supports.  

The examiner, after review of the record, found no evidence 
in the medical files during the appellant's service which 
would indicate she sustained an injury or had complaints 
involving her right knee or both of her feet during her one 
year of service.  The only entry, the examiner noted, 
relating to the appellant's feet was for an infected ingrown 
toenail which was treated.  The examiner noted that in his 
past experiences, he has come across patients that presented 
with subjective findings far outweighing the objective 
examination.  He noted that he felt that the appellant had a 
lot of unresolved issues, most of them had to do with 
emotional distress, which affected her perception of her 
present musculoskeletal condition.  The bilateral foot pain 
examination appeared within normal limits.  No significant 
osteoarthritic changes were noted bilaterally.  The examiner 
found no disabilities attributable to the appellant's 
service.  A MRI of the right knee revealed there was a 
longitudinal oblique tear of the posterior horn of the medial 
meniscus extending to the inferior articular surface.  There 
were also mild patellofemoral osteoarthritic changes as well 
as mild chondromalacia involving both the medial and lateral 
femorotibial compartments.  Based on review of the service 
treatment records, physical examination and recent diagnostic 
testing, the VA examiner opined that the appellant's 
condition is related to the MVA which occurred after she was 
released from active duty and is not as least as likely as 
not (less than 50 percent) related to the appellant's 
service.  

In the December 2006 VA compensation and pension examination, 
the appellant reported she was sexually assaulted and 
harassed when in service and that she was there a short time 
before discovering that she was pregnant.  She reported that 
she was told to leave service because she was pregnant.  No 
diagnostic testing was done.  The examiner noted that the 
appellant has limited ability for handling stresses, 
including those experienced in service.  He noted that this 
made the appellant prime for developing a major depression.  
The examiner noted that the appellant expected the military 
to take care of her and that she had difficulty handling what 
was expected of her.  The examiner noted that the appellant 
did not have post traumatic stress disorder (PTSD) and that 
it is at least as likely as not that any current psychiatric 
disability (major depression) is related to service.  Major 
depression and personality disorder were diagnosed.  A GAF 
score of 47 was diagnosed.  

In a December 2006 VA audio compensation and pension 
examination, a history of noise exposure from gunfire, 
grenades, trucks, planes, and heavy equipment was noted.  No 
occupational and recreational noise exposure was reported.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
25
30
LEFT
40
35
35
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The examiner noted that 
it is possible that the appellant could have hearing loss, 
but that the test is unreliable and it is suspected that the 
appellant's hearing is within normal limits.  He noted that 
the audio test done in October 2003 showed normal hearing in 
both ears.  The examiner recommended that the appellant be 
scheduled to have a threshold ABR in order to determine if 
she does in fact have hearing loss, or if her hearing is 
within normal limits.  

Abnormal right and left foot was reported in August 2007.  

In a September 2007 VA compensation and pension report, it 
was noted that the appellant was examined in August 2007 and 
September 2007.  She presented with complaints of fuzzy 
hearing.  Combat noise exposure was noted.  The audiological 
evaluation showed, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
70
80
LEFT
55
60
45
55
75

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and 100 percent for the left ear.  
It was noted that a threshold auditory brain stem response 
was performed on the appellant and that it was found that a 
clear wave V was present down to 15 nHL in both ears when 
using a rate of 19.3 bilaterally.  The examiner opined that, 
for VA purposes, the appellant does not have hearing loss.  
Bilateral hearing within normal limits was noted.  The 
examiner noted that the ABR tests dated in December 2006 and 
September 2007 revealed clear wave V latencies down to 15 nHL 
in both ears, which would indicate normal hearing abilities.  
In an addendum, the examiner noted that he disagreed with the 
November 2002 ear exam that concluded that the appellant had 
bilateral hearing loss.  He noted that based on the December 
2007 (sic) and September 2007 evaluations, the appellant's 
current hearing level is within normal limits bilaterally. 

In an April 2009 VA compensation and pension examination, the 
appellant denied any psychiatric symptoms or problems, e.g. 
sleep problems, depression/excessive worry, memory problems, 
and/or nervous trouble of any sort.  The examiner noted that 
although the appellant was seen frequently by medical 
personnel while in service, she found no mention of 
depression in the service medical notes.  The examiner noted 
that, per the appellant's statements at her March 2005 
hearing, the appellant sought mental health counseling for 
the first time in 1992 for marital problems, which her father 
corroborated in his May 2005 statement.  The appellant's 
father stated that the appellant sought mental health 
treatment in effort to save her marriage, not because of 
depression.  

The VA examiner opined that, based on review of the 
appellant's C-file, the major depressive disorder that the 
appellant has is not caused by or the result of her time in 
service or any experience she had in service.  The examiner 
noted that the depression that the appellant has is caused by 
and related to ongoing expectation that come with adulthood 
and maturity, including but not limited to raising a child.  
Because of a personality disorder, the examiner noted that 
the appellant has difficulty handling any stress, which 
started to manifest itself into depression in 1995.  The 
examiner further noted that the appellant reported excessive 
use of alcohol and regular abuse of marijuana both of which 
can cause symptoms of major depressive disorder.  The 
examiner noted that depression may have started independently 
of alcohol or marijuana but even so such use will potentially 
worsen any symptoms of depression.  The examiner noted that 
while the appellant has described symptoms of depression 
starting in service her 2002 and 2006 C and P examinations, 
the C- file and/or the appellant's March 2005 testimony does 
not bear this out.  The examiner noted that the appellant did 
not see a counselor for depression in 1992 but rather for 
marital discord.  The examiner noted that the suggestion that 
the appellant start medication for depression seems to have 
followed on the heels of the finalization of her divorce.  

        Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis and an organic disease of 
the nervous system, may be service connected if manifested to 
a degree of 10 percent disabling or more within one year 
after separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis 

Entitlement to service connection for a psychiatric, 
bilateral foot and right knee disabilities

The appellant has appealed the denial of service connection 
for a psychiatric, bilateral foot and right knee 
disabilities.  After review of the record, the Board finds 
against the appellant's claim.  

Based upon the evidence of record, the Board finds that 
service connection for a psychiatric, bilateral foot and 
right knee disabilities is not warranted.  In this regard, 
the Board notes that the record shows that the appellant has 
major depressive disorder, bilateral foot and right knee 
disabilities.  Although the record shows that the appellant 
has the disabilities above, the Board finds that the more 
persuasive evidence of record shows that the appellant's 
disabilities are not attributable to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes: service 
treatment records which show that in March 1990 the appellant 
was seen for right knee complaints of two weeks duration and 
bilateral foot pain of two and a half weeks duration; service 
treatment records which show that in April 1990 the appellant 
was seen for complaints of the right great toe and that she 
was diagnosed with ingrown toenail; and service treatment 
records which show that in June 1990 the appellant complained 
of left foot/great toe pain of four weeks duration.  The 
record includes the November 2002 notation that the appellant 
described symptoms of depression that started in service and 
that she thought the depression started as a result of how 
the military disrupted her home life.  The examiner noted 
that symptoms of depression started when the appellant was in 
Desert Storm.  The record also contains lay statements from 
the appellant's mother, father and brother discussing the 
appellant's return home from service and her post service 
counseling.  

We have also considered the appellant's statements that she 
had an ingrown toenail operated on while on active duty, that 
she injured her right knee and developed foot pain in 
service, and that during basic training she developed a slow 
progressive onset of bilateral foot pain and that when she 
complained she was told that she had flat feet.  The Board 
has also considered the appellant's statements that she first 
noticed that she had a psychiatric problem when she returned 
home from service.  The Board has considered such evidence in 
conjunction with all the evidence of record.  

The Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that the service 
treatment records made no reference to a psychiatric problem.  
In the December 2002 examination, it was noted that morbid 
obesity of the appellant obviously affects the knees.  The 
examiner noted that pain in the right knee could possibly be 
secondary to exogenous obesity as further diagnosed.  In the 
October 2006 VA compensation and pension examination, the 
examiner noted that he found no medical records during the 
appellant's service indicating injury, complaints, or 
treatment of the right knee or bilateral foot condition 
causing pain due to weight bearing, running, jumping, walking 
or standing.  He noted that the first record of right knee 
involvement was in January 1992 when the appellant was 
injured in a motor vehicle accident.  The examiner, after 
review of the record, found no evidence in the medical files 
during the appellant's service which would indicate she 
sustained an injury or had complaints involving her right 
knee or both of her feet during her one year of service.  The 
only entry, the examiner noted, relating to the appellant's 
feet was for an infected ingrown toenail which was treated.  
The examiner found no bilateral foot disabilities 
attributable to the appellant's service.  The VA examiner 
opined that the appellant's right knee condition is related 
to the MVA which occurred after she was released from active 
duty and is not as least as likely as not (less than 50 
percent) related to the appellant's service.  

The December 2006 VA examiner opined that it is at least as 
likely as not that any current psychiatric disability (major 
depression) is related to service.  In the April 2009 VA 
compensation and pension examination, the examiner noted that 
although the appellant was seen frequently by medical 
personnel while in service, she found no mention of 
depression in the service medical notes.  The examiner opined 
that, based on review of the appellant's C-file, the major 
depressive disorder that the appellant has is not caused by 
or the result of her time in service or any experience she 
had in service.  The examiner noted that the depression that 
the appellant has is caused by and related to ongoing 
expectation that come with adulthood and maturity, including 
but not limited to raising a child.  Because of a personality 
disorder, the examiner noted that the appellant has 
difficulty handling any stress, which started to manifest 
itself into depression in 1995.  The examiner noted that 
while the appellant has described symptoms of depression 
starting in service her 2002 and 2006 C and P examinations, 
the C- file and/or the appellant's March 2005 testimony does 
not bear this out.  The examiner noted that the appellant did 
not see a counselor for depression in 1992 but rather for 
marital discord.  

The Board finds that the more probative evidence shows that 
the appellant's disabilities are unrelated to service.  This 
determination is based on the opinions of the VA examiners, 
the appellant's statements, the lay statements of record and 
the historical record.  Regarding the appellant's claim for 
service connection for a psychiatric disability, the Board is 
mindful that the November 2002 VA examiner noted that 
symptoms of depression started when the appellant was in 
Desert Storm, and the stresses of life there and being away 
from her family.  However, it was shown that the VA examiner 
did not review the appellant's C-file when this determination 
was made.  However, the December 2006 VA examiner opined that 
it is at least as likely as not that any current psychiatric 
disability (major depression) is related to service.  Also, 
the April 2009 VA examiner opined that, based on review of 
the appellant's C-file, the major depressive disorder that 
the appellant has is not caused by or the result of her time 
in service or any experience she had in service.  
The examiner noted that the depression that the appellant has 
is caused by and related to ongoing expectation that come 
with adulthood and maturity, including but not limited to 
raising a child.  The examiner noted that while the appellant 
has described symptoms of depression starting in service in 
her 2002 and 2006 C and P examinations, the C- file and/or 
the appellant's March 2005 testimony does not bear this out.  
The Board finds the opinion of the April 2009 VA examiner 
more persuasive as to the etiology of the appellant's 
disability because it is based upon review of the record and 
it is consistent with the historical record.  

To the extent that the appellant attributes her current 
disabilities to service, the Board notes that the appellant's 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that her 
disabilities are related to service to be less credible than 
the opinions of the VA examiners, the lay statements provided 
by family members and the historical record.  

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
are the VA examiners opinions and the historical record.  
Moreover, the lay statements of the appellant's mother, 
brother and father all show that the appellant went to 
counseling after service for marital problems not depression 
related to service.  The Board is mindful that the appellant 
was seen in service for right knee and bilateral foot 
problems.  However, the evidence tends to show that the 
appellant's current disabilities are not related to service 
to include the in service manifestations.  While the evidence 
of record shows that the appellant has the claimed 
disabilities, the Board finds that the more probative 
evidence shows that the appellant's current disabilities are 
not attributable to service.  The preponderance of the 
evidence is against the claims for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  

Entitlement to service connection for a bilateral hearing 
loss disability

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability.  After review of the 
record, the Board finds against the appellant's claim.  

Based upon the evidence of record, the Board finds that 
service connection for bilateral hearing loss disability is 
not warranted.  Initially, the Board notes that in the 
November 2002 VA C & P examination, bilateral hearing loss 
most likely secondary to loud noise exposure during service 
was diagnosed.  However, the record shows that diagnostic and 
clinical test were not performed.  We accord a medical 
opinion with no clinical support of little probative value.  
The October 2003 audiological examination revealed normal 
hearing.  The December 2006 VA C & P audiological examination 
showed the right and left ears had auditory thresholds for at 
least three of the frequencies at 26 decibels or greater.  
However, the examiner noted that it is possible that the 
appellant could have hearing loss, but that the test is 
unreliable and it is suspected that the appellant's hearing 
is within normal limits.  The appellant was afforded another 
C & P examination in September 2007.  Again, during this 
examination, the audiological examination showed the right 
and left ears had auditory thresholds for at least three of 
the frequencies at 26 decibels or greater.  However, despite 
the above, the VA examiner opined that, for VA purposes, the 
appellant does not have hearing loss.  The examiner noted 
that the ABR tests dated in December 2006 and September 2007 
revealed clear wave V latencies down to 15 nHL in both ears, 
which would indicate normal hearing abilities.  In light of 
the inconsistencies between the audiological examinations and 
VA opinions, the Board finds that the more probative evidence 
tends to establish that the appellant does not have a 
bilateral hearing loss disability in accordance with VA 
regulations.  We conclude that the appellant does not have a 
hearing disability for VA purposes.  

We further find that service connection for a hearing loss 
disability is not warranted.  In this regard, the Board notes 
that the more probative evidence shows that the disability is 
not related to service.  In the November 2002 VA compensation 
and pension examination, the appellant reported experiencing 
hearing difficulty approximately from 1993 and that it has 
gradually gotten worse.  By the appellant's own admission, 
her hearing loss started two years after separation from 
service.  At her March 2005 hearing, the appellant reported 
that she believed that her hearing loss stemmed from exposure 
to a lot of loud noise and being a cook in service.  She 
reported being around flying jets and different kinds of fans 
in the kitchen.  

To the extent that the appellant attributes her hearing loss 
disability to service, the Board notes that the appellant's 
assertions are not credible.  The Board is not holding that 
corroboration is required.  The Board may discount lay 
evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Although the appellant asserts that her hearing loss 
disability is related to service by her own admission her 
hearing loss started two years after separation.  Moreover, 
service treatment records are silent for a hearing loss 
disability.  The Board finds that there is no credible 
evidence of in-service manifestations, continuity of symptoms 
since service, and no competent evidence otherwise showing 
that a hearing loss disability was incurred in service.

Furthermore, recent testing has been determined to be 
unreliable or in conflict with more accurate test results.  
In sum, inaccurate test results shall not be a basis for 
establishing the existence of a disability.  As noted by the 
recent examiner, the appellant's hearing is within normal 
limits.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  



Entitlement to service connection for PTSD

The appellant has appealed the denial of service connection 
for PTSD.  As will be shown below, the Board finds that the 
evidence does not support this claim.  

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The Board 
notes that the appellant does not have a diagnosis of PTSD in 
accordance with VA regulations.  See 38 C.F.R. § 3.304.  Via 
various statements the appellant has reported being sexually 
assaulted and harassed in service.  She has also reported 
racial discrimination.  PTSD by history was reported in 
August 2003.  Chronic PTSD was diagnosed in August 2006.  
However, in the December 2006 VA C & P examination, the 
examiner reported that the appellant did not have PTSD.  The 
examiner noted that the appellant tried to come up with 
symptoms of PTSD but she does not have them but instead had 
depression.  The examiner further noted that the appellant 
did not have an appropriate stressor.  Although outpatient 
treatment records note PTSD by history, at this time, there 
is no medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125.  Under these circumstances, the Board 
must conclude that the appellant has not met the regulatory 
requirements for service connection for PTSD, and that, on 
this basis, her claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a psychiatric disability to include 
depression is denied.

Service connection for a bilateral foot disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for PTSD is denied.


REMAND

The appellant has appealed the denial of service connection 
for a skin disability.  In June 2005, the Board remanded this 
issue to the RO for further development to include a request 
for medical documentation relating the appellant's skin 
disability and a VA skin examination with an etiology 
opinion.  It appears that a VA skin examination has been 
conducted.  However, a Supplemental Statement of the Case 
(SSOC) has not been issued on this issue.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Supplemental 
Statement of the Case (SSOC) that 
addresses the appellant's claim for 
service connection for a skin disability.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


